Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The amendments to the claims in conjunction with applicant’s arguments that, “"performing, by the first device, dimensionality reduction to reduce the information associated with the second set of users with accounts having debit balances to a minimum feature set," "performing, by the first device, binary recursive partitioning to split data of the minimum feature set into one or more partitions," "processing, by the first device, a partition, of the one or more partitions, using a second machine learning model to determine a second subset of users with accounts having debit balances that have a likelihood of not paying off the debit balances," "receiving, by the first device and from a second device, authorization to use a portion of the credit balance from the benefit account of the donor user to reduce the debit balance of the account of the recipient user," "performing, by the first device, an action to facilitate use of the portion of the credit balance from the benefit account of the donor user to reduce the debit balance of the account of the recipient user," "performing, by the first device, an action to reduce the credit balance of the benefit account of the donor user," and "providing, by the first device and to a third device, a notification that the debit balance of the account of the recipient user has been reduced using the portion of the credit balance from the benefit account of the donor user." 
Thus, at least the above-identified features provide a user with a practical way of training and using multiple machine learning models to identify recipient users and donor users, and using this information to perform actions to facilitate reduction of a credit balance and provide notifications based on the actions. Accordingly, the above features of claim 1 clearly provide far more detail and more meaningful features than merely the alleged judicial exceptions of "organizing human activity" and "donating to pay off a balance," as alleged by the Examiner, and therefore, would not monopolize the alleged judicial exceptions.” (Remarks, pages 16-17), are persuasive in overcoming the 35 USC 101 rejection of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
2/24/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693